Title: Enclosure: Affidavit from James Wilson, 2 January 1794
From: Wilson, James
To: 


            
              United States to wit:
              [Philadelphia, 2 Jan. 1794]
            
            I James Wilson one of the associate Justices of the Supreme Court of the United
              States do hereby certify that I have this day administered to Edmund Randolph in
              pursuance of an act entituled “An act to regulate the time and manner of administering
                certain oaths,” an oath, that he will support the constitution of
              the United States; and that I have also at the same time
              administered to the same Edmund Randolph in pursuance of the act intituled “An act for
              establishing an executive department to be denominated the department of foreign
              Affairs,” an oath well and faithfully to execute the trust committed to him in the
              office of Secretary of State for the United States.
            Given under my hand and Seal at the City of Philadelphia this second day of January
              1794.
            
              James Wilson
            
          